Citation Nr: 0842210	
Decision Date: 12/08/08    Archive Date: 12/17/08

DOCKET NO.  02-20 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an extension of the delimiting date for 
education assistance benefits under Chapter 30, Title 38, 
United States Code.


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1973 to July 
1993.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Cleveland, Ohio (RO).


FINDINGS OF FACT

1.  The veteran was discharged from active duty on July 2, 
1993.

2.  The veteran's basic delimiting period for receiving 
Chapter 30 educational benefits expired on July 3, 2003.

3.  It is neither claimed nor shown by the evidence that a 
physical or mental disability prevented the veteran from 
initiating or completing an educational program during his 
basic Chapter 30 delimiting period.


CONCLUSION OF LAW

The criteria for extension of the delimiting period for 
educational assistance benefits under Chapter 30 are not met.  
38 U.S.C.A. § 3031 (West 2002); 38 C.F.R. §§ 21.7050, 21.7051 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2005), with implementing 
regulations published at 66 Fed. Reg. 45, 620 (Aug. 29, 2001) 
(now codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.316(a) (2008), describes VA's duty to notify and 
assist claimants in substantiating claims for VA benefits.  
In a case such as this, where the pertinent facts are not in 
dispute and the law is dispositive, there is no additional 
information or evidence that could be obtained to 
substantiate the claim, and the VCAA is not applicable.  See 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (citing Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001) (holding that VCAA 
does not apply where there is extensive factual development 
in a case, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that any further assistance would aid the claimant in 
substantiating his claim).  See also Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994); see also Manning v. Principi, 16 Vet. 
App. 534 (2002); Mason v. Principi, 16 Vet. App. 129 (2002); 
Livesay v. Principi, 15 Vet. App. 165 (2001); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).

Chapter 30 of Title 38, United States Code, sets forth 
provisions to allow for educational assistance for members of 
the Armed Forces after their separation from military 
service.  See 38 U.S.C.A. §§ 3001 et seq. (West 2002).  To 
that end, educational assistance or supplemental educational 
assistance will not be provided to a veteran beyond ten years 
from the later of (i) the date of the veteran's last 
discharge or release from a period of active duty of 90 days 
or more of continuous service; (ii) the date of the veteran's 
last discharge or release from a shorter period of active 
duty if the discharge or release is because of a service-
connected disability, a medical condition which preexisted 
such service and which VA determines is not service 
connected, hardship, or was involuntary for the convenience 
of the Government after October 1, 1987, as the result of a 
reduction in force; or (iii) the date on which the veteran 
meets the requirements for four years service in the Selected 
Reserves found in 38 C.F.R. § 21.7042(b) and 38 C.F.R. 
§ 21.7044(b).  See 38 U.S.C.A. § 3031(a) (West 2002); 38 
C.F.R. § 21.7050(a) (2008).

VA regulations allow for an extension of the ten-year 
delimiting period upon a showing that the veteran timely 
applied for the extension [not at issue here as the claim was 
filed within a year of the ending date of eligibility, see 38 
C.F.R. 21.1033(c)] and upon a showing that he or he was 
prevented from initiating or completing his or his chosen 
program of education within the otherwise applicable 
eligibility period because of a physical or mental disability 
that did not result from the veteran's willful misconduct.  
See 38 C.F.R. § 21.7051(a) (2008).  The regulations further 
state that it must be clearly established by medical evidence 
that a program of education was medically infeasible and that 
VA will not consider a veteran who was disabled for a period 
of thirty days or less as having been prevented from 
initiating or completing a chosen program unless the evidence 
establishes that the veteran was prevented from enrolling or 
reenrolling in the chosen program or was forced to 
discontinue attendance because of the short disability.  See 
38 C.F.R. § 21.7051(a) (2) (2008).

The veteran seeks an extension of the Chapter 30 delimiting 
date, July 3, 2003.  The evidence reflects that this is ten 
years from the day after the end of his last period of active 
duty, and the veteran has not disputed this.  In his March 
2002 request for an extension of his delimiting date, the 
veteran explained that he had attempted to begin school at 
Kansas State University (KSU) in 1995 but was forced to 
withdraw after he was denied in-state tuition.  Consequently, 
he asserted, he was prevented from continuing his education 
due to a number of personal circumstances, to include marital 
difficulties, international divorce and child custody issues, 
and severe financial hardship resulting in bankruptcy.  He 
asked that since he had restarted his college education in 
January 2002, that his delimiting date be extended so that he 
could complete his bachelor's degree.  

With respect to the veteran's assertion that he was 
experiencing financial hardship, the difficulty of the 
veteran's personal circumstances is recognized, and it is not 
doubted that the legal and financial obstacles enumerated by 
the veteran in his March 2002 request were costly both 
financially and time-wise.  However, review of the record 
reveals that the veteran was not enrolled in a course of 
study between his attempt to enroll at KSU in 1995 and his 
enrollment at Kansas Wesleyan University (KWU) in 2002.  
Moreover, no evidence suggests that he was either mentally or 
physically incapacitated to the extent he could not pursue a 
program of education during his period of eligibility for 
Chapter 30 benefits during that period.  While 
understandable, the veteran's family and financial 
obligations are not among those reasons meriting an extension 
of the delimiting date.

The law is clear that in these particular circumstances that 
the only legal basis of entitlement to an extension of his 
July 3, 2003, delimiting date would be due to a physical or 
mental disability which otherwise meets the criteria 
described in 38 C.F.R. § 21.7051(a)(2).  Because there is no 
evidence in support of these criteria, the veteran's request 
to extend his delimiting date on the facts presented must be 
denied.  

There is no question that the life picture the veteran 
presented, in his March 2002 extension request and during his 
November 2008 Board hearing, that he experienced terrible 
family and financial difficulties.  However, the Board is 
bound by the law, and is without authority to grant benefits 
on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 
2002); see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994); 
Owings v. Brown, 8 Vet. App. 17 (1995), quoting Kelly v. 
Derwinski, 3 Vet. App. 171 (1992) (noting that the Court must 
interpret the law as it exists, and cannot extend benefits 
out of sympathy for a particular claimant).  

For the reasons stated above, there is no legal authority to 
extend the veteran's delimiting date for Chapter 30 benefits.  
Where the law and not the evidence is dispositive of a claim, 
it cannot be granted in the absence of legal merit or of 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426 (1994).  Accordingly, the appeal is denied.


ORDER

Entitlement to an extension of the delimiting date for 
educational assistance benefits under Chapter 30, Title 38, 
United States Code beyond July 3, 2003, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


